ROBERTS, Justice
(dissenting).
In sustaining the validity of the federal tax sale, the chancellor found that the Internal Revenue Service had complied with the notice requirements of section 6335(a) and (b) of the Internal Revenue Code of 1954. Despite the finding of the chancellor, which was affirmed by the court en banc, the majority reverses the decree because it concludes that the Internal Revenue Service failed to comply with the mandatory notice of seizure requirement of section 6335(a). The majority decides as a matter of law that appellant was entitled to notice of seizure. It then concludes that appellant did not receive notice, a finding properly for the fact-finding court. Although the chancellor found that the notice requirements were fully complied with, he made no specific findings with respect to who was entitled to notice of seizure or whether notice was received by the proper party.
Because of the inconclusiveness of the record, I would vacate the decree and remand for further proceedings on the notice of seizure issue. On remand, appellee should also be permitted to litigate those defenses which were offered but not resolved by the chancellor during the initial proceeding challenging the validity of the tax sale.